Citation Nr: 1738299	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-33 349	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right foot/ankle disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to December 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a November 2015 statement, the Veteran's indicated that he wished to withdraw his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) for additional evidentiary development.  VA will notify the Veteran if further action is required on his part.

The issues of entitlement to higher disability ratings for tenosynovitis of the right and left wrists were raised by the record in the Veteran's November 2013 substantive appeal (on VA Form 9).  These issues have not been adjudicated by the AOJ.  The Board, therefore, does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).


REMAND

The Veteran seeks entitlement to service connection for a right foot and ankle disability.  His service treatment records indicate that he suffered from significant right foot and ankle pain during service.  In August 1985, he was put on a profile for ankle deformity with pain.  Although he reported at the time of his September 1985 separation examination that he had undergone a surgery of his right foot and ankle in January 1966 to remove a bone, the December 1981 enlistment examination indicates that no defects, infirmities, or disorders were found on examination.  The Veteran is therefore presumed to have been in sound condition with regard to his right foot and ankle when he entered service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

The record indicates that the Veteran was afforded a VA examination in June 2013.  Although the VA examination report does not appear to have been scanned into the Veterans Benefits Management System (VBMS) file, the June 2013 rating decision states that the VA examiner noted that x-rays showed tarsal-navicular and talonavicular joint abnormality and that recent x-rays showed an old fracture which could have happened after service.  The examiner apparently further indicated that there was no medical evidence of the Veteran seeking medical treatment for foot pain since his separation from service in 1985.  Consequently, the examiner provided a negative etiology opinion for the Veteran's claimed right foot/ankle disability.  

The Board notes that to the extent that the examiner appeared to postulate that a right foot injury may have been incurred after the Veteran's separation from service; but that, seemingly contradictorily, there was no evidence of treatment for foot pain since the Veteran's separation from service; the examiner appears to have relied largely, if not exclusively, on the absence of medical evidence in providing the negative opinion, and does not appear to have adequately considered the Veteran's reports.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion).  

In his November 2013 VA Form 9, the Veteran reported that he had received current treatment for his claimed right foot/ankle disability at Mather Medical Center, apparently referring to the VA Northern California Healthcare System.  See 38 C.F.R. § 3.159(c) (2016); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).  He additionally reported having received treatment from a Dr. Danniels at Trinity Medical Center in Elk Grove, California, and from a Dr. Von Reed.  These records have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2016).  

Finally, upon review of the September 2013 statement of the case, the Board has noted that copies of the Veteran's June 2013 VA examination of the Veteran's foot and ankle and VA treatment records dated from August 2012 through June 2013 do not appear to have been scanned into the Veteran's VBMS file.  If the Board is in error that the documents are not in the VBMS file, the Board apologizes and requests that a memorandum to the file be prepared indicating the location of these documents.

Accordingly, the appeal is REMANDED for the following action:

1.  Scan the Veteran's June 2013 VA examination and VA treatment records dated from August 2012 through June 2013 into the Veteran's VBMS file.  If the Board is in error that the documents are not in the VBMS file, the Board apologizes and requests that a memorandum to the file be prepared indicating the location of these documents.

2.  Obtain the Veteran's outstanding VA treatment records pertaining to his claimed right foot/ankle disability from the Northern California Healthcare System, including treatment records dated on or around November 2013.  

3.  After obtaining authorization from the Veteran, request copies of all records of his treatment from Trinity Medical Center, including records of treatment provided by a Dr. Danniels; copies of all records of treatment provided by Dr. Von Reed; and copies of treatment records from any other identified provider that has provided treatment for his claimed right foot/ankle disability.  

4.  Then, schedule the Veteran for a new VA orthopedic examination for his claimed right foot/ankle disability.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all right foot and ankle disabilities found to be present.  

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any current right foot and/or ankle disability had its onset during active service or is related to any in-service disease, event, or injury, to include as a result of performing physical training.  

The examiner should presume that the Veteran did not have any right foot or ankle disability upon his enlistment into active service.  The examiner should discuss reports of right foot pain during service, which apparently began in approximately January 1985, becoming worse later.  The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




